            Case 2:19-cv-00413-FVS                   ECF No. 12           filed 03/01/21    PageID.925 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                             FILED IN THE
                                                                                                              U.S. DISTRICT COURT
                                                                   for the_                             EASTERN DISTRICT OF WASHINGTON

                                                      Eastern District of Washington
                                                                                                         Mar 01, 2021
                       TAMARA M. B.,
                                                                                                               SEAN F. MCAVOY, CLERK

                                                                      )
                             Plaintiff                                )
                                v.                                    )        Civil Action No. 2:19-CV-00413-FVS
                                                                      )
       COMMISSIONER OF SOCIAL SECURITY,
                                                                      )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                             dollars ($              ), which includes prejudgment
interest at the rate of                    %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 7, is DENIED.
’
              Defendant’s Motion for Summary Judgment, ECF No. 8, is GRANTED.
              Judgment entered in favor of Defendant.



This action was (check one):
’ tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                           without a jury and the above decision
was reached.

✔
’ decided by Judge                       STANLEY A. BASTIAN                                     on a motion for
      summary judgment.


Date: 3/1/2021                                                                CLERK OF COURT

                                                                              SEAN F. McAVOY

                                                                              s/ Tonia Ramirez
                                                                                           (By) Deputy Clerk

                                                                              Tonia Ramirez
